DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-007921 by Kidera et al. from the IDS dated 7/8/2021 (“Kidera”).

As for claim 1, Kidera discloses . An image formation apparatus comprising:
an image carrier (1) configured to carry a developer image;
a transfer part (54) arranged facing the image carrier (1);
a transfer belt (51) that passes between the image carrier (1) and the transfer part (54), includes a conveyance surface (top outer surface of 51) that is a plane facing the image carrier (1), and configured to convey a medium on the conveyance surface (see Fig. 2);
a plurality of rollers (52, 53) to which the transfer belt (51) is stretched, the plurality of rollers (52, 53) including a downstream roller (52) provided on a downstream side (left side in Figs. 2 and 3) in a medium conveyance direction (to the left in Figs. 2 and 3) in the plurality of rollers (52, 53); and
a separating member (61, 62) provided facing the downstream roller (see Fig. 3) and configured to separate the medium from the transfer belt (51), wherein
the separating member (61, 62) includes a guide surface (from P1 to P2) to guide the medium, wherein an entirely (from P1 to P2) of the guide surface (from P1 to P2) is arranged on an opposite side of the image carrier (1) with respect to a conveyance reference plane (along top of 51) and wherein the entirety of the guide surface (from P1 to P2) including an upstream end portion (P1) of the guide surface in the medium conveyance direction is arranged at an angle such that a distance from the guide surface (along P3 to P2) to the conveyance reference plane (along top of 51) becomes shorter as proceeding in the medium conveyance direction (see Fig. 3), the conveyance reference plane (along top of 51) being a virtual plane extending the conveyance surface (top outer surface of 51).

As for claim 2, Ikeda discloses
a fixation unit (9) provided downstream of the separating member (61, 62) in the medium conveyance direction (see Fig. 2), including a fixation nip (N2), and configured to fix the developer image to the medium at the fixation nip, wherein
the fixation unit (9) includes a leading surface (96) that leads the medium into the fixation nip (N2).

As for claim 3, Ikeda discloses that an angle of the guide surface (from P3 to P2) with respect to the conveyance reference plane (along top of 51) is smaller than an angle of the leading surface (96) with respect to the conveyance reference plane (see Fig. 2).

As for claim 4, Ikeda discloses that a part of the leading surface (96) is located on the conveyance reference plane (see Fig. 2, where the top outer surface of 51 is extended to the left to intersect 96).

As for claim 5, Ikeda discloses that a part of the leading surface (96) is located on a virtual plane extending the guide surface (see Fig. 2).

As for claim 6, Ikeda disclose that the fixation nip (N2) and the guide surface (from P3 to P2) are located on opposite sides from each other across the conveyance reference plane (see Fig. 3).

As for claim 7, Ikeda discloses that the separating member (61, 62) comprises a separation film (62) formed of resin (conductive polyethylene film), and the separation film is supported by a support (61).

As for claim 10, Ikeda discloses that the support (61) includes: a support portion (immediately beneath 62) facing the conveyance reference plane and supporting the separation film (62); and an opposing portion (lowest vertical portion of 61) extending along the downstream roller (52).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,135,319 issued to Fujita (“Fujita”).

As for claim 1, Fujita discloses an image formation apparatus comprising:
an image carrier (1K) configured to carry a developer image;
a transfer part (6) arranged facing the image carrier (1K);
a transfer belt (5A) that passes between the image carrier (1K) and the transfer part (6), includes a conveyance surface (right side of 5A in Figs. 1 and 4B) that is a plane facing the image carrier (1K), and configured to convey a medium on the conveyance surface;
a plurality of rollers (5B, 5C) to which the transfer belt (5A) is stretched, the plurality of rollers (5B, 5C) including a downstream roller (5B) provided on a downstream side (top side in Fig. 4B) in a medium conveyance direction (diagonally up and right in Fig. 4B) in the plurality of rollers (5B, 5C); and
a separating member (31) provided facing the downstream roller (5B) and configured to separate the medium from the transfer belt (5A), wherein
the separating member (31) includes a guide surface (“guide surface” in annotated Fig. 4B below) to guide the medium, wherein an entirely of the guide surface (“guide surface”) is arranged on an opposite side of the image carrier (1K) with respect to a conveyance reference plane (“conveyance reference plane” - dashed line in annotated Fig. 4B below) and wherein the entirety of the guide surface (“guide surface”) including an upstream end portion (“upstream end portion” in annotated Fig. 4B below) of the guide surface in the medium conveyance direction is arranged at an angle such that a distance from the guide surface (“guide surface”) to the conveyance reference plane (“conveyance reference plane”) becomes shorter as proceeding in the medium conveyance direction (see Fig. 4B), the conveyance reference plane being a virtual plane extending the conveyance surface (see annotated Fig. 4B below).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,135,319 issued to Fujita (“Fujita”) in view of U.S. Patent 4,369,729 issued to Shigenobu et al. (“Shigenobu”).

As for claim 7, Fujita discloses the image formation apparatus according claim 1 (see the rejection of claim 1 above).
Fujita does not disclose that the separating member comprises a separation film formed of resin, and the separation film is supported by a support.
However, Shigenobu discloses a separating member (2) that comprises a separation film (21) formed of resin (col. 4, lines 57-62), and the separation film (21) is supported by a support (22).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the separating member of Fujita to include the separation film and support as disclosed by Shigenobu in order to prevent excessive charge accumulation that would disturb an unfixed image on the medium (Shigenobu: col. 4, lines 18-26)

As for claim 8, Fujita as modified by Shigenobu discloses that the separation film (Shigenobu: 21) includes a first protruding portion (Shigenobu: right side of 21 in Figs. 1 and 2) that protrudes from the support toward the transfer belt.

As for claim 9, Fujita as modified by Shigenobu discloses that the separation film (Shigenobu: 21) includes a second protruding portion (Shigenobu: left side of 21 in Figs. 1 and 2) that protrudes from the support away from the transfer belt.

Response to Arguments
With respect to the rejection of Claims 1-7 and 10 based on Kidera, Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.  On page 9 of the Remarks, Applicant argues that Kidera does not disclose a guide member with a guide surface as claimed.  The examiner respectfully disagrees.  Kidera discloses a guide surface (from P1 to P2) that has the claimed features as described in the rejection above.  The examiner notes that P4 is not part of the claimed guide surface because P4 is part of static elimination needle 63, and static elimination needle 63 has not been interpreted to be part of the guide surface or the separating member.
With respect to the rejection of Claim 1 based on Hirose, Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853